Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

35 USC § 112 6th Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitations 1,2, 5, 6, 7, 10, 13 and 14 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “decision unit” configure to  coupled with functional language “decide”  without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: para[0007]. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	



	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 7 and  10-14 are  rejected under 35 U.S.C. 103 as being unpatentable over NORKIN, Andrey (WO 2012096610 A1; hereinafter as NORKIN; given by the applicant in the IDS) in view of Park et al. (KR 20180097773 A) .

Regarding claim 1, NORKIN teaches an image encoding apparatus comprising ([see in Fig. 10]-image encoding and decoding apparatus): an encoding unit configured to encode a sequence of images by performing prediction processing for each block([see in pg. 26]- coding and decoding of video frames. The embodiments can therefore be applied to such video coding and decoding standards which divide video frames into blocks of pixels and thereby run a risk of having blocking artifacts over block boundaries; see also in[Fig. 10-11]-); a decision unit configured to decide at least an intensity of deblocking filter processing to be performed for a boundary between a first block and a second block adjacent to the first block, based on a mode used in the prediction processing of the first block([see pg. 15- deblocking filtering involves filter decisions that determine whether a deblocking filter is to be applied over a horizontal or vertical block boundary for a block) and a mode used in the prediction processing of the second block([see in Fig .11-12]-in fig.12 describes a deblocking filter unit 100; reference block is determined by a motion estimator/compensator 67 or intra predictor 66, depending on whether inter or intra prediction is performed; [see also in pg. 32, 3rd and 4th paragraph]) and a processing unit configured to perform the deblocking filter processing for the boundary according to the intensity decided by the decision unit([see in Fig. 8 and pg. 25]- a deblocking filter unit then calculates the first offset in step S1 and modifies the pixel values of the pixels closest to the block boundary in steps S2 and S3. Fig. 8 is a schematic block diagram of an embodiment of such a deblocking filter unit 100).
 However, NORKIN  does not explicitly disclose wherein the encoding unit can use, in the prediction processing, one of: a first mode for deriving predicted pixels in a target block to be encoded using pixels in an image including the target block; a second mode for deriving the predicted pixels in the target block using pixels in an image different from the image including the target block; and a third mode for generating the predicted pixels in the target block using both the pixels in the image including the target block and the pixels in the image different from the image including the target block, and wherein if the third mode is used in at least one of the first block and the second block, the decision unit sets the intensity of the deblocking filter processing to be performed for the boundary between the first block and the second block to the same intensity as in a case in which the first mode is used in at least one of the first block and the second block.
In an analogous art, PARK teaches wherein the encoding unit can use, in the prediction processing, one of: a first mode for deriving predicted pixels in a target block to be encoded using pixels in an image including the target block([method of claim 4]- a predictor for deriving a motion vector of the current block based on the derived MV and deriving predicted pixels in the current block based on the derived MV; Wherein the first condition is whether a a second mode for deriving the predicted pixels in the target block using pixels in an image different from the image including the target block; and a third mode for generating the predicted pixels in the target block using both the pixels in the image including the target block([Since the claimed “one of” is a selective “one of” examiner considers only the claimed “a first mode”]) and the pixels in the image different from the image including the target block([method of claim 4]- a predictor for deriving a motion vector of the current block based on the derived MV and deriving predicted pixels in the current block based on the derived MV; Wherein the first condition is whether a reference picture and a reference picture list of a target block in the left neighboring block group are the same as a reference picture and a reference picture list of the current block; Wherein the second condition is whether or not the reference picture of the current block in the left neighboring block group is the same as the reference picture of the current block and the reference picture list of the current block is different from the reference picture list of the current block, Wherein the third condition is whether or not the reference picture of the target block in the left neighboring block group is different from the reference picture of the current block), and wherein if the third mode is used in at least one of the first block and the second block, the decision unit sets the intensity of the deblocking filter processing to be performed for the boundary between the first block and the second block to the same intensity as in a case in which the first mode is used in at least one of the first block and the second block (Since Examiner did not consider the claimed “a third mode for generating the predicted pixels in the target block using both the pixels in the image including the target block and the pixels in the image different from the image including the target block”, it is not required to consider  the claimed “wherein if the third mode is used in at least one of the first block and the second block, the decision unit sets the intensity of the deblocking filter processing to be performed for the boundary between the first block and 
Regarding claim 2, wherein if the third mode is used in at least one of the first block and the second block, the decision unit sets the intensity of the deb locking filter processing to be perfom1ed for the boundary between the first block and the second block to an intensity higher than in a case in which the second mode is used in both the first block and the second block(Since Examiner did not consider the claimed “a third mode for generating the predicted pixels in the target block using both the pixels in the image including the target block and the pixels in the image different from the image including the target block”, it is not required to consider  the claimed “wherein if the third mode is used in at least one of the first block and the second block, the decision unit sets the intensity of the deb locking filter processing to be performed for the boundary between the first block and the second block to an intensity higher than in a case in which the second mode is used in both the first block and the second block” ).
Regarding claim 5, NORKIN wherein the decision unit decides, based on pixel values of pixels at the boundary, a filter to be applied to a luminance component at the boundary from filters with different smoothing effects([see in pg. 14, 2nd para]- deblocking filter is configured not to modify the pixel values over a block boundary if these pixel values form a ramp but smooth the pixel values if they instead are in the form of a step; [see also in pg. 20, last para ]).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 6 have been met in claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 12 have been met in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 14 have been met in claim 1.


Claims 3, 4, 8, 9 are  rejected under 35 U.S.C. 103 as being unpatentable over NORKIN, in view of Park as applied to claim 1 above and further in view of NAKAGAMI, OHJI (CN 107079149 A; pub. Aug. 18,2017; hereinafter as NAKAGAMI).
Regarding claim 3, the combination of NORKIN and Park don’t explicitly disclose wherein the processing unit performs the deblocking filter processing according to the intensity by selecting a target component as a target of the deb locking filter processing from a luminance component and chroma components in the block in accordance with the intensity.
In an analogous art, NAKAGAMI teaches wherein the processing unit performs the deblocking filter processing according to the intensity by selecting a target component as a target of the deb locking filter processing from a luminance component and chroma components in the block in accordance with the intensity([see in Background technology section]- deblocking filtering has been developed for a natural image of YUV4: 2: 0. As control of deblocking filtering, filtering execution control (whether to perform filtering) and the filtering strength control (degree of set intensity) is present, but in the version 1, two control is performed to the luminance 
Regarding claim 4, NAKAGAMI teaches wherein the processing unit performs the deb locking filter processing according to the intensity by selecting, in accordance with the intensity, whether to perform the deblocking filter processing([see in Background technology section]- deblocking filtering has been developed for a natural image of YUV4: 2: 0. As control of deblocking filtering, filtering execution control (whether to perform filtering) and the filtering strength control (degree of set intensity) is present, but in the version 1, two control is performed to the luminance component (also referred to as brightness) and chroma components (also referred to as chroma) common control (also (similarly) deblocking filtering for luminance and for chrominance for deblocking filtering)).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Citation of Pertinent Prior Art




1.	Sun et al., US 2016/0135925 A1, discloses buffering a video frame reconstructed during block-based motion-predictive encoding or decoding.
2.	NARROSCHKE et. al., US 2019/0158886 A1, discloses deblocking filtering, which may be advantageously applied for block-wise encoding and decoding of images or video signals.
3.	Abe, US 2019/0020851 A1, discloses a technique for encoding a wide-angle image obtained by composing a plurality of captured images.
4.	Lee et al.,, US  2015/0208092  A1, discloses a scalable video encoding method includes determining whether to encode a higher layer image by referring to a reconstructed lower layer image for a data unit.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487